224 F.3d 708 (7th Cir. 2000)
WIRTZ CORPORATION, d/b/a JUDGE & DOLPH, LTD., Plaintiff-Appellant,v.UNITED DISTILLERS & VINTNERS NORTH AMERICA,  INCORPORATED, Defendant-Appellee.
No. 99-4079
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 17, 2000
Decided July 31, 2000
Rehearing and Petition for Rehearing En Banc Sept. 6, 2000.

Appeal from the United States District Court for the Central District of Illinois. No. 99-3161--Jeanne E. Scott, Judge.
Before HARLINGTON WOOD, JR., COFFEY, and RIPPLE,  Circuit Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
The district  judge, recognizing that this case was unique and  involved a controlling question of law as to  which there is substantial ground for difference  of opinion, entered the requisite order on  October 15, 1998, for an interlocutory appeal  under 28 U.S.C. sec. 1292(b).1 Judge & Dolph  ("J & D") made timely application to this court.  This court also recognized the unique question of  law and in its discretion permitted this  interlocutory appeal. Before identifying that  question of law we shall first identify the  parties and explain the origins of this dispute  as found by the district court.


2
Plaintiff J & D, a resident of Illinois, is an  unincorporated division of Wirtz Corporation, and  a licensed wholesale distributor of alcoholic  beverages in Illinois pursuant to the Illinois  Liquor Control Act of 1934 ("Liquor Control  Act"), 235 Ill. Comp. Stat. 5/1-1, et seq. (West  1999). Defendant United Distillers & Vintners  North America, Inc., ("UDVNA"), a resident of  Connecticut, is an importer and manufacturer of  distilled wine and spirits. It is a wholly owned  subsidiary of Diageo plc, a company based in the  United Kingdom. Since January 1996, J & D has  been the exclusive distributor for UDVNA of  certain of its spirits and wines within the State  of Illinois pursuant to written distribution  agreements. The agreements provided that J & D  could not be terminated as UDVNA's exclusive  Illinois distributor for the initial seven years  of the agreement, except for certain "good  causes," including noncompliance with the  agreement, J & D's insolvency, conviction of  crime, loss of license, etc. Pursuant to sec.sec.  6-9 of the Liquor Control Act, UDVNA registered  with the Illinois Liquor Control Commission  ("ILCC"), and filed registration statements  designating J & D as its exclusive Illinois  distributor.


3
Then, in 1998, the Illinois General Assembly began  consideration of legislation to become known as the  Illinois Wine and Spirits Industry Fair Dealing Act  of 1999 (the "Fair Dealing Act"), 815 Ill. Comp. Stat.  725/1 to 725/99. That Act, which governs the  relationships between distributors and suppliers of  alcoholic beverages in Illinois, purports to be  enacted "pursuant to authority of the State of  Illinois and under the provisions of the 21st  Amendment to the United States Constitution to  promote the public's interest in fair, efficient,  and competitive distribution of wine and liquor  products." 815 Ill. Comp. Stat. 725/10(a)(ii).


4
The Fair Dealing Act was controversial from the  beginning, and is commonly referred to as "The  Wirtz Law" because of plaintiff's active support  of its passage. A recent case of this court also  involving liquor supplier and distributor  relationships under the Act, although not the  precise issue of this interlocutory appeal,  contains some helpful background.2 The  constitutional issues there raised were left for  another day. Nor do we need to pass on the  constitutionality of the Act as that issue was  not raised here. Ours is only the interlocutory  issue involving procedure and jurisdiction.


5
The problems in the present case started when J  & D notified UDVNA that it intended to downsize  and consolidate its separate Illinois sales  groups which would then sell products competing  with the products of UDVNA. On March 1, 1999, J  & D did that over the objections of UDVNA. UDVNA  responded with a suit in the U.S. District Court  for the District of Connecticut, the choice of  forum specified by the agreements. UDVNA in that  court sought a declaration that J & D's sales  force reduction and consolidation breached their  agreements and that therefore UDVNA was free to  appoint additional distributors in Illinois to  mitigate its damages resulting from the alleged  breach.


6
After the Fair Dealing Act, which prohibited  suppliers from terminating or failing to renew  agreements except in the exercise of good faith,  became effective on May 21, 1999, J & D took  advantage of the new act on July 8, 1999, by  filing a petition with the ILCC. J & D claimed  that UDVNA had violated the Fair Dealing Act by  threatening to appoint additional Illinois  distributors in spite of the exclusive provisions  of their agreements. J & D sought an order from  the ILCC prohibiting the action threatened by  UDVNA. Before the ILCC acted on J & D's petition,  UDVNA removed this case to the U.S. District  Court for the Central District of Illinois  pursuant to 28 U.S.C. sec. 1441(a). UDVNA  followed removal with a motion in the district  court to dismiss, transfer, or stay the J & D  action because of UDVNA's pending Connecticut  action. Shortly thereafter J & D moved to remand  the removed case back to the ILCC and to stay  consideration of UDVNA's motion. J & D's motion  to remand was denied by the district court on  October 15, 1999, in a carefully-worded opinion  previously cited. In that opinion the district  court certified the issue it had just decided,  which is now the subject of this interlocutory  appeal.


7
The district court held that UDVNA had the  right to remove the proceedings filed by J & D  with the ILCC. Under 28 U.S.C. sec. 1441(a), a  case may be removed to the federal district court  provided it is a civil action brought in state  court over which the district court could have  had original jurisdiction. See Carnegie-Mellon  Univ. v. Cohill, 484 U.S. 345, 355-56 (1988)  (citing Thermtron Prods., Inc. v. Hermansdorfer,  423 U.S. 336, 344-45 n.9 (1976)) (holding that a  district court has no discretion to decline to  accept a removed diversity jurisdiction case). In  this present case there is diversity under 28  U.S.C. sec. 1332(a) as J & D is a corporation  organized and existing under the laws of the  State of Delaware with its principal place of  business in Illinois, whereas UDVNA is a  corporation organized and existing under the laws  of the State of Connecticut with its principal  place of business in that state. The amount in  controversy exceeds $75,000 as required by 28  U.S.C. sec. 1332(4)(b). The issue quickly becomes  whether or not the ILCC qualifies as a court for  removal purposes.


8
The district court concluded that the ILCC was  a "state court," not merely a state regulatory  agency. It relied on our case, Floeter v. C.W.  Transport, Inc., 597 F.2d 1100 (7th Cir. 1979).  That was a suit before the Wisconsin Employment  Relations Commission ("WERC") brought by  employees against their employer and their local  union alleging breach of contract and unfair  representation. We held the WERC was a "state  court" for removal purposes on the basis that  WERC procedures were "substantially similar to  those traditionally associated with the judicial  process," and that the "state's interest in  providing a convenient and expeditious tribunal  to adjudicate the rights and interest of the  parties . . . [did] not outweigh the defendant's  right to remove the action to federal court."  Floeter, 599 F.2d at 1102. We further held that  "the title given a state tribunal is not  determinative; it is necessary to evaluate the  functions, powers, and procedures of the state  tribunal and consider those factors along with  the respective state and federal interests in the  subject matter and in the provision of a forum."  Id. The district court endeavored to apply that  analysis. We shall endeavor to do the same, but  we requested and received an amicus curiae brief  from the Attorney General of Illinois which the  district court did not have. The amicus brief was  also served on each of the parties, but this  court received no response to the amicus brief  from either party.


9
The Liquor Control Act authorizes the ILCC to  issue and revoke the liquor licenses of  manufacturers, inspectors, distributors and  retailers, and beyond that to generally enforce  the Act. 235 Ill. Comp. Stat. 53-12. Those  responsibilities include setting standards of  manufacturing and the inspection of premises  where alcoholic liquors are manufactured,  distributed, or sold. Under the subsequent Fair  Dealing Act, as the district court set forth, the  ILCC is responsible for enforcement, one section  of which, sec. 725/35, governs the agreements  between J & D and UDVNA. 815 Ill. Comp. Stat.  725/35. Section 35(b) provides that "[u]nder the  existing obligation to act in good faith, no  registration or obligation to register under  Section 6-9 [of the Liquor Control Act] may be  terminated, nor may a supplier . . . fail to  renew or extend a product, name, brand,  registration, or an agreement with a distributor  except by acting in good faith in all aspects of  the relationship, without discrimination or  coercion . . . ." In order to enforce the  obligation of good faith, sec. 35(c) provides  that the ILCC has the following powers


10
(1) Prohibit or suspend any supplier . . . found  to have flagrantly or repeatedly violated the  obligation described in this Section from selling  any product or products governed under the Liquor  Control Act of 1934 and the Twenty-First  Amendment to the United States Constitution in  Illinois.


11
(2) Order the supplier . . . to continue providing  products to a distributor at prices and  quantities in effect for the distributorship  prior to any termination or failure to renew that  becomes the subject of a dispute or  administrative proceeding under this Section  until the matters in dispute are determined by an  order which is final and non-reviewable.


12
Orders entered pursuant to sec. 35(c) of the Fair  Dealing Act are considered emergency orders and are  subject to review by the Illinois circuit courts  under the terms of the Administrative Review Law,  735 Ill. Comp. Stat. 5/3-101 et seq. 815 Ill. Comp. Stat.  725/35(c), (e). In accordance with that Act, the  findings and conclusions of the ILCC on appeal are  to be held prima facie true and correct. sec.  725/35(e).


13
The district court proceeded to find that the  ILCC, when adjudicating disputes under sec. 35 of  the Fair Dealing Act, was acting as a court--the  critical issue in this interlocutory appeal. The  ILCC would be applying Illinois contract law in  determining if a supplier had breached its legal  duty to exercise good faith. That determination  would involve the application of the ordinary  elements of contract law. The district court  found the responsibilities of the ILCC to be  those of a court. In addition, the district court  particularly noted that sec. 35 grants the ILCC  certain extraordinary equitable powers. The ILCC  can require specific performance of the  preexisting contracts if it finds the supplier  did not act in good faith. The supplier can then  be ordered to continue to supply its products to  the distributor at the same prices and in the  same quantities as were in effect prior to any  termination or failure to renew. The district  court noted those remedies exceeded the powers of  any court. Furthermore, the court found that an  ILCC order can remain in effect even in the face  of interim appellate reversals until such time as  a final judicial order is entered; the parties  are precluded from seeking any judicial relief  whatsoever during the pendency of the ILCC  proceedings. Those powers, in the view of the  district court, transform the ILCC into a "Super  Court" as its powers exceed those of an Illinois  circuit court. There is one case to the contrary  as noted by the district court. In R.J.  Distributing Co., Inc. v. Sutter Home Winery,  Inc., No. 99-C-3836, 1999 WL 571009 (N.D. Ill.  July 29, 1999), the ILCC was found not to be a  court because, in spite of its extraordinary  powers, the ILCC cannot award damages, costs, or  attorney's fees. The district court in the  present case concluded, however, that the  requirements of Floeter had been sufficiently  satisfied to characterize the ILCC as a court for  federal removal purposes.


14
After finding the first part of the Floeter  test had been satisfied, the district court  considered whether the state's interest in  providing a special forum for adjudication of  this removed action is substantially greater than  the state's interest in maintaining any court  system, and whether it outweighs UDVNA's interest  in removing the action to the federal court. The  district court found that the state's interest in  adjudicating this dispute before the ILCC not to  be significantly greater than the state's  interest in maintaining any judicial forum, and  not greater than UDVNA's interest in removing the  action to federal court. The district court saw  this case as essentially the application of  contract law and good faith principles to  determine if a violation of the Fair Dealing Act  had occurred, and found that did not require a  special forum. No significant interpretation of  the Fair Dealing Act would be involved. The  district court further noted that a section of  the Fair Dealing Act, 815 Ill. Comp. Stat. 725/25,  though not applicable to pre-existing agreements,  given the situation in the present case, does  permit the parties to bring an action in any  court of competent jurisdiction for damages and  for injunctive relief. Accordingly, the district  court found that UDVNA had the right to have the  good faith determination resolved in a federal  forum even if J & D, as a result, might lose some  procedural or remedial advantage.


15
The district court also considered abstention  principles and recognized that the Fair Dealing  Act reflects important Illinois policy concerning  the regulation of liquor manufacture, sale, and  distribution within the state. The district court  held, however, that a proceeding before the ILCC  is not so "specialized" as to distinguish it from  a similar proceeding in any court so as to  warrant abstention, and there was no difficult  question of state law to be decided. The district  court also found abstention would not be  warranted on the grounds that a court proceeding  might be disruptive of state efforts to establish  a coherent policy regarding a matter of  substantial state concern. See Quackenbush v.  Allstate Ins. Co., 517 U.S. 706 (1996); Colorado  River Water Conservation Dist. v. United States,  424 U.S. 800 (1976); Burford v. Sun Oil Co., 319  U.S. 315 (1943); Int'l College of Surgeons v.  City of Chicago, 153 F.3d 356 (7th Cir. 1998).


16
The district court denied remand based on the  application of this court's Floeter test and  certified the issue for appeal, in part, because  of the conflict with R.J. Distributors Co., Inc.  v. Sutter Home Winery, Inc., cited above. The  potential effect of the so-called "temporary  order" available for use by the ILCC was seen as  "so severe" and to exceed judicial power to the  extent that the ILCC's authority should be  characterized as judicial in spite of the fact it  cannot award damages, costs, or attorney's fees.  It was also found that the state's interests in  providing a specific forum for these matters  relating to alcoholic beverages did not outweigh  UDVNA's request to remove the case to federal court.

Analysis

17
The district court's analysis was thorough in  its effort to apply Floeter in consideration of  the removal issue upon which we agreed there  could be substantial grounds for differences of  opinion. The correctness of that view is now  apparent as we must differ with the district court's holding.


18
It can be argued, contrary to the district  court's finding, considering the extraordinary  powers bestowed on the ILCC, that it cannot be  considered a court for removal purposes. Since  the legislature bestowed on the ILCC, an  executive branch agency, powers which no other  regular court possesses, it cannot be a court.  The ILCC, in spite of its other broad powers,  however, cannot, for instance, conduct a jury  proceeding which would otherwise be available in  a state court for this contract dispute. That a  specialized state regulatory commission can issue  certain business licenses and then for good  statutory causes take back what it has issued,  does not transform the ILCC into a court for  removal purposes, nor are the federal provisions for diversity jurisdiction enough for that  purpose./3 The ILCC was created sixty-five years  ago by the Illinois legislature providing for its  members to be appointed by the governor. These  members need not be lawyers and are not required  to serve full time. The constitutionality of the  Fair Dealing Act may be questionable, but that is  not before us in this interlocutory appeal.


19
We need to examine in greater detail our  Floeter decision. A number of employees of the  defendant transportation company filed their  complaint with the WERC charging that the  employer company conspired to give "super-  seniority" status to two other company employees  in violation of the collective bargaining  agreement. The company removed the case under 28  U.S.C. sec. 1441(a) to the district court. Since  it was conceded that the action involving a  collective bargaining agreement fell within the  jurisdiction of the district court, the only  issue was whether the WERC was a "state court"  for removal purposes. Floeter, 597 F.2d at 1101-  02. This court followed the decision of  Volkswagen de Puerto Rico, Inc. v. Puerto Rico  Labor Relations Board, 454 F.2d 38, 44 (1st Cir.  1972), in finding the WERC qualified as a court.  We noted that it was a breach of contract and  unfair representation action and could have been  brought in either federal or state court as  alternative forums. However, no matter in which  forum that labor matter would have been filed,  the labor issue would have to be determined by  federal law, not state law. This court also  stressed that the holding was limited by the  particular facts of that case. Floeter, at 1102.  It was made clear that "[o]ther actions brought  before the agency may involve different state and  federal interests, or a different agency role,  and a weighing of the competing interests in  those cases might well result in a determination  that those cases cannot be properly removed." Id.  We find the present case to be one of those other  cases in which the weighing of the competing  interests results in a different conclusion not  sanctioning removal to federal court.


20
In the present case no federal law is directly  involved in the merits of this contract dispute,  but federal law nevertheless influences our view  that the diversity jurisdiction process is  outweighed by the state's interest in  administering its own alcoholic beverages  program. The Twenty-First Amendment to the United  States Constitution provides in Section 2 that  "[T]he transportation or importation into any  State . . . of the United States for delivery or  use therein of intoxicating liquors, in violation  of the laws thereof, is hereby prohibited."  Congress clearly recognized, following the repeal  of the Eighteenth Amendment, the significant  interests of the individual states in the matter  of alcoholic beverages. How the state regulates  and administers the alcoholic beverages program  doubtless will not satisfy everyone, but within  constitutional limitations, it is state business,  not federal. This case constitutes one of the  exceptions this court foresaw in Floeter. The  Constitution does not sanction unwarranted  intrusions into state matters without a  justifiable constitutional basis even if the  federal government might believe it could do as  well or better.4


21
Therefore, in this interlocutory appeal, having  answered the controlling issue of law contrary to  the holding of the district court, we now reverse  and remand to the district court in turn to  remand the case back to the ILCC from which it  came.



Notes:


1
 Wirtz Corp. v. United Distillers & Vintners North  America, Inc., 69 F.Supp.2d 1063 (C.D. Ill.  1999).


2
 Kendall-Jackson Winery, Ltd. v. Bransen, Chairman  of the Illinois Liquor Control Commission and  Wirtz Corporation, d/b/a Judge & Dolph, Ltd., 212  F.3d 995 (7th Cir. 2000).


3
 The Long Range Plan for the Federal Courts, 1995,  was prepared under the auspices of the Judicial  Conference of the United States and was  thereafter approved by the Conference for future  administrative action and policy development. The  Plan recommended that "Congress should be  encouraged to seek reduction in the number of  federal court proceedings in which jurisdiction  is based on diversity of citizenship . . . ."  Judicial Conference of the United States, The  Long Range Plan for the Federal Courts 29-30  (1995).


4
 See Marcia Coyle and Harvey Berkman, A Court  Revolution Brewing?, Nat'l L.J., June 5, 2000, at  A1, A9, for an interesting, current discussion of  federalism in the Supreme Court.



22
RIPPLE, Circuit Judge, concurring.


23
As the court  correctly points out, the question in this case  is whether the ILCC qualifies as a "state court"  for purposes of 28 U.S.C. sec. 1441(a). See ante  at 4. Also, the majority appropriately grounds  its analysis in our decision in Floeter v. C.W.  Transport, Inc., 597 F.2d 1100 (7th Cir. 1979)  (per curiam). In Floeter, we held that, when  analyzing whether a state tribunal is a "state  court" for purposes of the federal removal  statute, "the title given [the] state tribunal is  not determinative" and that, instead, "it is  necessary to evaluate the functions, powers, and  procedures of the state tribunal and consider  those factors along with the respective state and  federal interests in the subject matter and in  the provision of a forum." Floeter, 597 F.2d at  1102 (citing Volkswagen de Puerto Rico, Inc. v.  Puerto Rico Labor Relations Bd., 454 F.2d 38, 44  (1st Cir. 1972)).


24
Applying Floeter to the present action, the  court concludes that this action cannot be  removed to federal court because Illinois'  interest in the regulation and administration of  its "alcoholic beverages program"--an interest  made paramount by the Twenty-first Amendment to  the Constitution of the United States--outweighs  any federal interest in allowing removal to a  federal court. Ante at 10-11. I, too, agree that  Illinois' interest in the regulation of alcohol  within its borders weighs heavily against  allowing removal of this proceeding. I write  separately, however, to emphasize that "the  functions, powers, and procedures" of the ILCC,  Floeter, 597 F.2d at 1102, do not make it a  "state court" for purposes of 28 U.S.C. sec.  1441(a).


25
In short, I believe that it is clear that the  ILCC's functions, powers, and procedures, taken  as a whole, demonstrate that it is an  administrative agency, not a court. To reach this  conclusion, it is not necessary to look much  further than the information about the ILCC that  the majority has already provided. Generally  speaking, the ILCC is merely a "specialized state  regulatory commission." Ante at 9. The act that  created the ILCC, the Liquor Control Act,  "authorizes the ILCC to issue and revoke the  liquor licenses of manufacturers, inspectors,  distributors and retailers, and beyond that to  generally enforce the Act," and "[t]hose  responsibilities include setting standards of  manufacturing and the inspection of premises  where alcoholic liquors are manufactured,  distributed or sold." Ante at 5 (citing 235 Ill.  Comp. Stat. 5/3-12).


26
With the passage of the Fair Dealing Act, the  ILCC has been given additional powers. Section 35  of that act gives the ILCC the power to  "[p]rohibit or suspend any supplier" found to  have "flagrantly or repeatedly" violated the  obligation of good faith from selling alcoholic  beverages in Illinois. 815 Ill. Comp. Stat.  725/35(c)(1). The ILCC also has the power to  order the supplier "to continue providing  products to a distributor at prices and  quantities in effect for the distributorship  prior to any termination or failure to renew that  becomes the subject of a dispute or  administrative proceedings under this Section  until the matters in dispute are determined by an  order which is final and non-reviewable." Id.  725/35(c)(2). Section 35(f) of the act provides  that "[n]o court shall enter a stay, restraining  order, injunction, mandamus, or other order that  has the effect of suspending, delaying,  modifying, or overturning a Commission finding or  determination under this Section before a full  hearing and final decision on the merits of the  Commission ruling, finding, or order." Id.  725/35(f). These orders from the ILCC,  nevertheless, are ultimately reviewable by  Illinois circuit courts under the state's  administrative procedure law. See id. 725/35(e).


27
The power the ILCC now wields under the Fair  Dealing Act does not transform this regulatory  agency into a state court. The ILCC's powers to  suspend a supplier and to order the status quo  pending the outcome of the agency's proceedings,  although extraordinary powers, do not change the  fundamental nature of the ILCC. It is still,  foremost, a state administrative agency charged  with the regulation of the distribution and sale  of alcohol in Illinois.


28
Moreover, the action UDVNA wishes to remove to  federal court stands in stark contrast with the  action that was before us in Floeter. The removed  action in Floeter was a dispute between several  employees and their employer and local union. The  plaintiffs had brought the action before the  Wisconsin Employment Relations Commission  ("WERC") "to enforce a collective bargaining  agreement" that, under the Labor Management  Relations Act, 29 U.S.C. sec. 185(a), "fell  within the jurisdiction of the United States  District Court." Floeter, 597 F.2d at 1101.  "[B]asically," we said, the action was "a breach  of contract and unfair representation action"  that "would have been determined by federal law  regardless of the forum in which it had been  brought." Id. at 1102. The WERC's "procedures  [were] substantially similar to those  traditionally associated with the judicial  process," and the Supreme Court of Wisconsin  "ha[d] itself recognized that the WERC [was]  vested with 'judicial power.'" Id. We also  explained that Wisconsin's interest in providing  an expeditious forum for resolving such disputes  did not outweigh the defendants' right of  removal. See id.


29
The action brought before the ILCC is more akin  to the one the Court of Appeals for the Third  Circuit confronted in Sun Buick, Inc. v. Saab  Cars USA, Inc., 26 F.3d 1259 (3d Cir. 1994), in  which a party sought to remove a good faith  termination proceeding from the Pennsylvania  Board of Motor Vehicle Manufacturers, Dealers and  Salespersons (the "Pennsylvania Board of  Vehicles" or the "Board"). Although the Third  Circuit called Floeter's "functional test" into  question, see id., 26 F.3d at 1261-64, that court  nevertheless proceeded to hold that under the  "functional test" the Pennsylvania Board of  Vehicles was a "usual" administrative agency and  not a state court for purposes of removal, id. at  1264-66. The court explained that the Board  "administers and enforces" state law by  "regulat[ing] the licensing of salespersons,  dealers, brokers, and manufacturers." Id., 26  F.3d at 1264. "It passes on the qualifications  for licensure, investigates allegations of  wrongful acts, and brings criminal prosecutions  for unauthorized practices (i.e. acts like a  prosecutor)." Id. at 1264-65. The court further  noted that the powers of the Board were  "circumscribed" in that, in addition to imposing  disciplinary sanctions, it could only enjoin the  termination of a franchise agreement or enjoin  the addition or relocation of a motor vehicle  dealer. Id. at 1265. Finally, the Third Circuit  noted that the composition of the Board did not  resemble a court in that its members were not  necessarily lawyers, were often members of the  executive branch of the state government, and  were not necessarily disinterested. See id. at  1266.


30
Almost the same thing can be said of the ILCC,  as is evident from the court's discussion of the  ILCC's characteristics. The composition of the  ILCC does not resemble a court; its commissioners  need not be lawyers. See ante at 9. The ILCC's  role is that of a specialized regulatory agency,  and its powers are not those of a court of  general jurisdiction. When looked at as whole,  this administrative agency does not have the  attributes of a court and therefore cannot be  considered a court for purposes of sec. 1441(a).  Cf. Sun Buick, 26 F.3d at 1264.


31
The removal statute should be construed narrowly  and any doubts about the propriety of removing a  particular action should be resolved against  allowing removal. See Doe v. Allied-Signal, Inc.,  985 F.2d 908, 911 (7th Cir. 1993); Illinois v.  Kerr-McGee Chem. Corp., 677 F.2d 571, 576 (7th  Cir. 1982); see also Shamrock Oil & Gas Co. v.  Sheets, 313 U.S. 100, 108-09 (1941) (stating that  the removal statute should be construed  strictly); In re Application of County Collector  of the County of Winnebago, 96 F.3d 890, 895 (7th  Cir. 1996) (same). Particularly relevant to our  case is the fact that the statute allows  defendants to remove only those civil actions  "brought in a State court." 28 U.S.C. sec.  1441(a). In the present case, UDVNA has sought to  remove to federal court a matter pending before  a state administrative agency, an agency whose  "functions, powers, and procedures" cannot be  equated with those of a court.  The ILCC simply is  not a "state court" as contemplated by sec.  1441(a) and our decision in Floeter.